DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species A: Drawn to a heat exchanger casing having an integrated cover as shown at least in figure 5 of the instant disclosure.
Species B: Drawn to a heat exchanger casing having a separate cover as shown at least in figure 4 of the instant disclosure and put forth in Claim 6.

In addition to the aforementioned election of Species A-B, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently, wherein No claims are found to be generic:
Species AA: Drawn to a heat exchanger configuration as shown in figures 9-15 of the instant disclosure and put forth at least in Claims 20 and 33.

Species CC: Drawn to a heat exchanger configuration as shown in figures 18-26 of the instant disclosure and put forth at least in Claim 33.
Species DD: Drawn to a heat exchanger configuration as shown in figures 28-33 of the instant disclosure and put forth at least in Claims 20 and 33.

In addition to the aforementioned election of Species A-B and Species AA-DD, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently, wherein No claims are found to be generic:

Species AAA: Drawn to a heat exchanger flow configuration as shown in figures 39A and 40A of the instant disclosure.
Species BBB: Drawn to a heat exchanger flow configuration as shown in figures 39B and 39C of the instant disclosure and put forth at least in Claim 34.
Species CCC: Drawn to a heat exchanger flow configuration as shown in figure 39D.
Species DDD: Drawn to a heat exchanger flow configuration as shown in figure 39E.

In addition to the aforementioned election of Species A-B, Species AA-AD and Species AAA-DDD, the Applicant is further required to elect one of the following No claims are found to be generic:
Species AAAA: Drawn to a heat exchanger casing configuration as shown in figure 41A.
Species BBBB: Drawn to a heat exchanger casing configuration as shown in figure 41B.
Species CCCC: Drawn to a heat exchanger casing configuration as shown in figure 42 and put forth at least in Claim 28.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: None
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The existence of prior art references that demonstrate one or more generic claims lack novelty and/or inventive step, establishes that the species do not relate to a 
References Calsonic (JP2005345038A), Calsonic (JP2005188787A), ABB (EP2857783) and Ichiyanagi (US2007131398) are listed on the international search report as at least teaching the limitations of independent Claim 1, denying these claims an inventive step (please see the international search report for a detailed comparison of the instant claims and the aforementioned prior art). Therefore, the teachings of the aforementioned references establishes that the claims lack inventive step and by association, establishes that the Species do not relate to a single general inventive concept as set forth in MPEP 1850.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PAUL ALVARE/           Primary Examiner, Art Unit 3763